309 N.Y. 730 (1955)
In the Matter of B & G Construction Corp. et al., Respondents,
v.
Board of Appeals of the Village of Amityville et al., Appellants.
Court of Appeals of the State of New York.
Argued June 6, 1955.
Decided July 8, 1955
Edward R. Phillips for appellants.
Sydney Hoffman and Jacob Bendersky for respondents.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD and BURKE, JJ. FROESSEL and VAN VOORHIS, JJ., dissent and vote to affirm.
Order of the Appellate Division and that of Special Term reversed, petition dismissed and determination of respondent board reinstated, with costs in all courts. The board's denial of the certificate of occupancy cannot be overruled by the courts since that denial was not arbitrary but based on sufficient proof of violation of a valid local zoning ordinance (see Matter of Larkin Co. v. Schwab, 242 N.Y. 330, 335; Matter of Kopec v. Buffalo Brake Beam-Acme Steel & Malleable Iron Works, 304 N.Y. 65, 71; Matter of Green Point Sav. Bank v. Board of Zoning Appeals, 281 N.Y. 534, 539). The prior issue to petitioner of a building permit could not "confer rights in contravention of the zoning laws" (City of Buffalo v. Roadway Tr. Co., 303 N.Y. 453, 463). No opinion.